UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 HARVEST CAPITAL CREDIT CORPORATION (Name of Issuer) Common Stock (Title of Class of Securities) 41753F109 (CUSIP Number) Scott Solomon, Esq. Chief Legal Officer JMP Group Inc. 600 Montgomery Street, Suite 1100 San Francisco, California 94111 Telephone No.(415) 835-8900 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 12, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ☐ Note : Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *
